    




Exhibit 10.4


BAUSCH HEALTH COMPANIES INC. MATCHING RESTRICTED STOCK UNIT AGREEMENT (MATCHING
UNITS)
(2014 Omnibus Incentive Plan)


Bausch Health Companies Inc. (the “Company”), pursuant to the Company’s 2014
Amended and Restated Omnibus Incentive Plan (including the Addendum thereto)
(the “Plan”), hereby awards to you a Restricted Stock Unit Award in the form of
matching share units (the “Matching Restricted Stock Units” or the “Award”),
payable in common shares of the Company (“Common Shares”), covering the number
of Common Shares set forth below. This Award is subject to all of the terms and
conditions as set forth herein (the “Agreement”) and in the Plan, which is
incorporated herein in its entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan. In the event of any
conflict between the terms in the Agreement and the Plan, the terms of the Plan
shall control.
Participant:
 
Date of Grant:
 
Number of Shares Subject to Award:
 
Purchase Period:
Calendar quarter ending on the Date of Grant (or, if
 
the Date of Grant is not the last day of a calendar
 
quarter, the full calendar quarter immediately
 
preceding the Date of Grant)

    
The details of your Award are as follows.
1.CONSIDERATION. Consideration for this Award is satisfied by your services to
the Company and your purchase and retention of the Purchased Shares (as defined
in Section 2(b) of this Agreement).
2.    VESTING.
(a)    In General. Subject to the provisions of the Plan and this Agreement,
one-third of the Award shall vest on each of the first three anniversaries of
the Date of Grant (each such anniversary, a “Vesting Date”); provided you are
employed through the applicable Vesting Date. Vesting will cease upon
termination of your employment (except as set forth below in Sections 2(d), (e),
and (f)). Any Stock Units that did not become vested prior to your termination
of employment or that do not become vested according to the provisions in this
Section 2 shall be forfeited immediately following the date of your termination
of employment. Settlement of vested Awards shall be pursuant to Section 3 below.
(b)    Additional Forfeiture Provisions. Notwithstanding the provisions of
Section 2(a), if (i) prior to the third anniversary of the Date of Grant, you
sell (or otherwise dispose






    

--------------------------------------------------------------------------------

    




of in a manner not specifically approved by the Committee) any Purchased Shares
(as defined below), an equal number of unvested Matching Restricted Stock Units
(up to the maximum number of Matching Restricted Stock Units unvested as of the
date of sale or disposition) shall be forfeited, with the Matching Restricted
Stock Units next scheduled to vest being forfeited first. In addition, to the
extent following the Date of Grant, the Company becomes aware that you sold
Common Shares in the six (6) month period prior to the Date of Grant, such that,
had the Company been aware of such sale prior to the Date of Grant, some or all
of the Matching Restricted Stock Units would not have been granted to you
pursuant to the terms of this Agreement, a number of Matching Restricted Stock
Units (whether or not vested) equal to the number of Common Shares sold shall be
forfeited, with the Matching Restricted Stock Units next scheduled to vest being
forfeited first. For purposes of this Agreement, “Purchased Shares” shall mean
the Common Shares that you purchase during the Purchase Period (as set forth
above; provided, however, that the aggregate number of Purchased Shares shall
not exceed the number of Matching Restricted Stock Units granted to you
hereunder. For the avoidance of doubt, the net settlement of any previously
granted equity awards to satisfy exercise price or tax withholding obligations
shall not be considered a sale or other disposition of Common Shares for
purposes of this Agreement.
(c)    Notification Requirements. You hereby agree to notify the Company of any
Purchased Shares that you sell prior to the third anniversary of the Date of
Grant, and the Company, in its sole discretion, has the authority to determine
whether such sale results in the forfeiture of any Matching Restricted Stock
Units in accordance with the terms of this Agreement.
(d)    Vesting Acceleration Upon Termination due to Death or Disability.
Notwithstanding the foregoing and any other provisions of the Plan to the
contrary, in the event that your employment is terminated by the Company due to
your death or Disability, then any unvested portion of your Matching Restricted
Stock Units will vest on the date of your termination of employment.
(e)    Vesting Acceleration Upon Termination without Cause. Notwithstanding the
foregoing and any other provisions of the Plan to the contrary, in the event
that your employment is terminated by the Company without Cause or by you for
Good Reason, then an additional number of your Matching Restricted Stock Units
will vest as of the date of your termination, equal to the number of your
unvested Restricted Stock Units multiplied by a fraction, the numerator of which
is the number of days from the prior Vesting Date through the date of your
termination, and the denominator of which is 365, conditioned on you (i) having
been employed at the Company for at least twelve (12) months following the Date
of Grant; and (ii) delivering to the Company, and failing to revoke, a signed
release of claims acceptable to the Company within fifty-five (55) days
following the date of your termination.
(f)    Vesting Acceleration Upon Termination without Cause in Connection with a
Change of Control. Notwithstanding the foregoing and any other provisions of the
Plan to the contrary, in the event that your employment is terminated by the
Company without Cause within twelve (12) months following a Change of Control,
then any portion of your Matching Restricted Stock Units that was not cancelled
in connection with such Change of Control will vest on the date of your
termination of employment, conditioned on you (i) having been employed at the
Company for at least twelve (12) months following the Date of Grant; and (ii)
delivering to the


    2
    

--------------------------------------------------------------------------------

    




Company, and failing to revoke, a signed release of claims acceptable to the
Company within fifty-five (55) days following the date of your termination.
3.    DISTRIBUTION OF COMMON SHARES. The Company will deliver to you a number of
Common Shares equal to (i) the number of Matching Restricted Stock Units subject
to your Award that become vested in accordance with the terms of this Agreement,
plus (ii) any Matching Restricted Stock Units resulting from dividend
equivalents credited with respect to such Matching Restricted Stock Units in
accordance with Section 6 of this Agreement, as soon as practicable (but,
subject to Section 7(c)(vi) of the Plan regarding blackout restrictions, in any
event no later than sixty (60) days) following the date on which such Matching
Restricted Stock Units become vested; provided, that, notwithstanding anything
in the Plan to the contrary, if the Company terminates your service for Cause
prior to the date on which the Common Shares are distributed to you, you shall
forfeit any right to such distribution of Common Shares.
4.    NUMBER OF SHARES. The number of Common Shares subject to your Award may be
adjusted from time to time for capital adjustments, as provided in the Plan. The
Company will establish a bookkeeping account to reflect the number of Matching
Restricted Stock Units standing to your credit from time to time. However, you
will not be deemed to be the holder of, or to have any of the rights of a
shareholder with respect to, any Common Shares subject to your Award (including
but not limited to shareholder voting rights) unless and until the shares have
been delivered to you in accordance with Section 3 of this Agreement.
5.    COMMON SHARE OWNERSHIP REQUIREMENTS. You agree to comply with any Common
Share ownership requirements adopted by the Company applicable to you, which
shall be on the same terms as similarly situated executives of the Company.
6.    DIVIDEND EQUIVALENTS. The bookkeeping account maintained for your Award
shall, until the final Vesting Date or the termination and cancellation or
forfeiture of the Matching Restricted Stock Units pursuant to the terms of this
Agreement, be allocated additional Matching Restricted Stock Units on the
payment date of dividends on the Company’s Common Shares. Such dividends will be
converted into a number of additional Common Shares covered by the Matching
Restricted Stock Units equal to the quotient of (i) the aggregate amount or
value of the dividends paid with respect to that number of Common Shares equal
to the number of shares covered by the Matching Restricted Stock Units divided
by (ii) the Market Price per Common Share on the payment date for such dividend.
Any such additional Matching Restricted Stock Units shall have the same Vesting
Dates and vest in accordance with the same terms as the Matching Restricted
Stock Units granted under this Agreement.
7.    CLAWBACK. This Agreement is subject to any policy the Company adopts
regarding the recovery of incentive compensation and any additional clawback
provisions as required by law and applicable listing rules.
8.    COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations


    3
    

--------------------------------------------------------------------------------

    




or other guidance that may be issued after the Date of Grant. Notwithstanding
any provision in the Plan to the contrary, no payment or distribution under this
Plan that constitutes an item of deferred compensation under section 409A of the
Code and becomes payable by reason of your termination of employment or service
with the Company shall be made to you until your termination of employment or
service constitutes a separation from service within the meaning of section 409A
of the Code. For purposes of this Award, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
section 409A of the Code. Notwithstanding any provision in the Plan to the
contrary, if you are a specified employee within the meaning of section 409A of
the Code, then to the extent necessary to avoid the imposition of taxes under
section 409A of the Code, you shall not be entitled to any payments upon a
termination of your employment or service until the earlier of: (i) the
expiration of the six (6)-month period measured from the date of your separation
from service or (ii) the date of your death. Upon the expiration of the
applicable waiting period set forth in the preceding sentence, all payments and
benefits deferred pursuant to this Section 8 (whether they would have otherwise
been payable in a single lump sum or in installments in the absence of such
deferral) shall be paid to you in a lump sum as soon as practicable, but in no
event later than sixty (60) calendar days, following such expired period, and
any remaining payments due under this Award will be paid in accordance with the
normal payment dates specified for them herein. Notwithstanding any provision of
the Plan to the contrary, in no event shall the Company or any affiliate be
liable to you on account of an Award’s failure to (i) qualify for favorable U.S.
or foreign tax treatment or (ii) avoid adverse tax treatment under U.S. or
foreign law, including, without limitation, section 409A of the Code.
9.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Shares under
your Award unless the Common Shares are either (i) then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or (ii) the Company
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.
10.    RESTRICTIVE LEGENDS. The Common Shares issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
11.    TRANSFERABILITY. Except as otherwise permitted by the Committee in
accordance with the terms of the Plan, your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Company, in the form prescribed by the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Shares pursuant to
Section 3 of this Agreement.
12.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an affiliate, or on the part of the Company or an affiliate to continue such
service. In addition, nothing in your Award will obligate


    4
    

--------------------------------------------------------------------------------

    




the Company or an affiliate, their respective shareholders, boards of directors
or employees to continue any relationship that you might have as an employee of
the Company or an affiliate.
13.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Restricted Stock Unit, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue Common Shares
pursuant to this Agreement. You will not have voting or any other rights as a
shareholder of the Company with respect to the Common Shares subject to your
Award until such Common Shares are delivered to you pursuant to Section 3 of
this Agreement. Upon such delivery, you will obtain full voting and other rights
as a shareholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, will create or be construed to create a
trust of any kind or a fiduciary relationship between you and the Company or any
other person.
14.    WITHHOLDING OBLIGATIONS. On or before the time you receive a distribution
of Common Shares pursuant to your Award, or at any time thereafter as requested
by the Company, you hereby authorize any required withholding from the Common
Shares, payroll and any other amounts payable or issuable to you and/or
otherwise agree to make adequate provision in cash for any sums that can be
withheld to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any affiliate which arise in connection with your
Award (the “Withholding Taxes”). The Company shall (i) withhold, from Common
Shares otherwise issuable upon settlement of the Award, a portion of the Common
Shares with an aggregate Market Price (measured as of the date Common Shares are
delivered pursuant to Section 3) equal to the amount of the applicable
Withholding Taxes; provided, however, that the number of such Common Shares so
withheld shall not exceed the maximum amount that can be withheld to satisfy the
Company’s required tax withholding obligations and (ii) make a cash payment
equal to such fair market value directly to the appropriate taxing authorities.
15.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability
to exercise its discretionary authority pursuant to Section 4 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement. Without limiting the
foregoing, the Board (or appropriate committee thereof) reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision; provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.


    5
    

--------------------------------------------------------------------------------

    




18.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award. This Agreement and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof, and supersede
any other agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof (including, without limitation, the
provisions in your employment letter with respect thereto).
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
19.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, for avoidance
of doubt, terms contained in the Agreement but not in the Plan shall not
constitute a conflict and such terms in the Agreement shall control. The
Committee will have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
will be final and binding upon you, the Company, and all other interested
persons. No member of the Board or the Committee will be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan or this Agreement.
20.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company or any affiliate except as such
plan otherwise expressly provides. The Company


    6
    

--------------------------------------------------------------------------------

    




expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any affiliate’s employee benefit plans.
21.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the Province of Ontario and the laws
of Canada. Each of the parties submits to the exclusive jurisdiction of the
state courts within the State of New Jersey. In any issue, claim, demand,
action, cause of action, suit or proceeding arising out of, or relating to, this
Agreement, each of the parties agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court, and agrees not to
bring any action or proceeding arising out of, relating to, based on or in
connection with this Agreement in any other court. Each of the parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety or other security that might be required
of any other party with respect thereto.
22.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.






    7
    